DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 4-9 are currently amended. Claims 3 and 10-15 are cancelled. Claims 16-21 are newly added. 
In view of the amendment, filed 02/28/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 11/29/2021:
Drawings, specification, and claim objections
Double patenting rejection over Nauka et al. (US 10766246)
Rejection of claims 7-9 under 35 USC 112(b)
The new grounds of rejection are necessitated by claim amendments. 

Claim Objections
Claims 5-7 are objected to because of the following informalities:    
Claim 5 recites “ejecting, via the fluid ejection device, the second material…” which the Examiner understands should recite “ejecting, via the fluid ejection device, the second fluid agent including the second material…” in line with claim 1.
Claim 6 recites “wherein the instructions are to cause…coating, via the coater, the first material; and…” Claim 6 is dependent on claim 1 which already requires the instructions are to cause coating, via the coater, the first material. While the second limitation regarding ejecting a first electrically active material further limits the step of ejecting, via the fluid ejection device, the first fluid agent to form a first electrically active structure, the above limitation with respect to coating does not appear to further limit the coating operation/function of any claim(s) from which it depends and should be removed.
Claim 7 recites “instructions are to cause…” While it is clear that the limitation refers to the instructions defined in claim 1, the claim needs to recite “the instructions are to cause…” for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “coating, via the coater, a first material…” The specification provides corresponding structure, including doctor blades, slot dies, and/or other structures suitable to spread and/or otherwise form a coating of the first material in a generally uniform layer relative to the receiving surface or a previously deposited layer of first material [0030].
In claim 1, “ejecting, via the fluid ejection device, a first/second fluid agent…” The specification provides corresponding structure, including a printing mechanism comprising an array of print heads (or an addressable fluid ejection array), a thermal inkjet (T IJ) array, a piezoelectric inkjet array (PIJ), continuous inkjet technology, or other technologies such as aerosol jetting, any one of which can precisely, selectively deposit a small volume of fluid [0036]. The fluid dispenser (corresponding to the claimed fluid ejection device) may comprise or be in fluid communication with an array of reservoirs to contain various fluid agents, such as a first fluid agent and second fluid agent [0045].
In claim 1, “fusing, via the first energy source…” The specification provides corresponding structure, including a gas discharge illuminant, such as but not limited to a halogen lamp [0047], a flashlamp, an ultraviolet (UV) lamp, LED lamp, and a laser [0057]. The energy source may comprise multiple energy sources [0047].
In claim 8, “applying, via the second energy source, energy…” The specification provides corresponding structure for “energy source” as stated above for claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that limitations of new claims 16-19 do not appear to positively limit any structure of the claimed apparatus. While the limitations are considered during examination, they appear to be directed to an intended use of the claimed apparatus. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10974496 to Wright et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, the Wright ‘496 patent claims, in claim 1, an apparatus for generating a three-dimensional object (matching the claimed 3D printer), said apparatus comprising:
A build material distributor to distribute a build material (matching the claimed coater); 
A secondary material ejection device to eject a secondary material and a coalescing agent ejection device to eject a coalescing agent (the two ejection devices together matching the claimed fluid ejection device to eject a first fluid agent…and to eject a second fluid agent…),
An energy source (matching the claimed first energy source),
And a controller (matching the claimed control portion) configured to control the structural components of the apparatus to perform operations associated with ejecting and distributing materials and applying energy to cause fusing.
Claim 4 of the Wright ‘496 patent specifies that prior to the operational steps in claim 1, the controller is configured to control the structural components of the apparatus to perform operations in line with the first 4 operations of instant claim 1 (coating, ejecting first agent, fusing, and ejecting secondary material). Claim 1 then reads on the last step of instant claim 1 by distributing another layer of build material around the secondary material.
While the Wright ‘496 claims does not specify that multiple second layers of the secondary material are applied in the step of ejecting a second fluid agent, as in instant claim 1, the apparatus of instant claim 1 would have been obvious to one of ordinary skill in the art in view of the apparatus of Wright ‘496 in claims 1 and 4 which features the same structural components configured to perform substantially the same operations other than specifying forming multiple layers of the secondary material. One of ordinary skill in the art could have specified forming multiple layers of the secondary material, instead of one layer, for example, in the case that the secondary material features a smaller particle size and requires more material to be dispensed to reach a desired height or thickness.

Regarding instant claim 5, the Wright ‘496 patent claims, in claim 2, the apparatus according to claim 1, wherein the secondary material comprises an electrically conductive material (matching the functional limitation of instant claim 5, of causing ejecting, via the fluid ejection device, the second material as a second electrically active material to form a second electrically active structure at the second selected locations).

Regarding instant claim 8, Wright ‘496 claim 1 teaches the apparatus of claim 1 (set forth above) including an energy source, however the Wright ‘496 claims lack a second energy source. The Wright ‘496 specification teaches a second energy source to apply a higher level of energy to the secondary material in the case where the secondary material has a sufficiently different melting point than the build material and the (first) energy source is unable to apply sufficient energy to cause the secondary material to melt (Col. 12, lines 31-40). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus recited in claim 1 of Wright ‘496 to include a second energy source, as taught by Wright, in order to provide additional melting capability to the apparatus, especially when working with multiple different materials.
The dependent claims are rejected due to their dependence on the above rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to not depend on canceled claim 3, however the amendment has not included which claim number is to replace claim 3. As such, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to depend on claim 1.
Claim 19 is dependent on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., WO 2016/053312 A1 (“Wright”), previously made of record.

Regarding claim 1, Wright teaches a 3D printer (apparatus 100 for generating a three-dimensional object, Fig. 1; [0011]) comprising: 
A coater (doctor blade as build material distributor 106, [0022], Fig. 1);
A fluid ejection device (collectively, the coalescing agent ejection device 122 and coalescence modifier agent ejection device 124, which are print heads ([0053], [0070]), and secondary material ejection device 120 to deposit a controlled amount of secondary material with relatively high precision [0038]; Fig. 1);
A first energy source (energy source 126 such as an infrared source or laser beam, [0058], [0062], Fig. 1);
A control portion (controller 130, Figs. 1-2, [0027]-[0034]) including a processor (processor 202, [0028]-[0029]) and a non-transitory medium storing machine readable instructions (control apparatus storing machine readable instructions, [0029], see also [0082]-[0085]) executable on the processor to cause the below operations/functions.
With respect to the first claimed steps of coating, via the coater, a first material onto a print bed to form a selectable number of first layers; ejecting, via the fluid ejection device, a first fluid agent onto first selected locations of the first layers of the first material; and fusing, via the first energy source, at least at the first selected locations, Wright describes a substrate 402 which may be a layer of build material 104 that has been previously formed and portions thereof solidified ([0040]). Within the context of Wright, forming and solidifying a layer of build material involves coating, via the coater, a first material onto a print bed to form a selectable number of first layers (build material 104 is applied by the build material distributor 106 [0014], [0042]); ejecting, via the fluid ejection device, a first fluid agent onto first selected locations of the first layers of the first material (coalescing agent selectively deposited onto layer of build material 104 [0051], optionally ejecting coalescence modifier agent [0068]-[0069]); fusing, via the first energy source, at least at the first selected locations (energy applied to distributed build material 104 and deposited coalescing agent to cause coalescing [0057]). See also Wright claim 4 regarding the controller controlling the structural components to perform these steps.
Wright further teaches ejecting, via the fluid ejection device, a second fluid agent including a second material to form a selectable number of second layers of the second material at second selected locations on top of the selectable number of first layers, wherein each second selected location comprises at least some of the fused first selected locations (applying secondary material 404, which may be a liquid, containing a second material, in a predefined arrangement on substrate 402, [0040]-[0041]). See also Wright claims 1 and 4.
Wright further discloses, after formation of the selectable number of second layers of the second material at the second selected locations, forming via the coater one layer of the first material at the fused first selected locations which exclude the second selected locations (controlling the build material distributor to distribute build material around the applied secondary material [0042]). See also Wright claims 1 and 4.
The above steps are described by Wright as implemented by the processor and associated instructions, which control the individual modules (Fig. 2, [0033]-[0034]; see also [0037], [0042], [0051]-[0052], [0057]).
Wright teaches an apparatus featuring substantially the same structure as the claimed apparatus configured to perform a substantially similar function. Wright teaches ejecting the secondary material in a predefined arrangement on the substrate, however Wright is deficient in explicitly disclosing that applying the secondary material involves the formation of multiple second layers of the secondary material at the second selected locations. Wright does not limit the application of the secondary material to specifically one layer or any number of layers.
Instead, Wright discloses that the thickness of the applied secondary material 404, which one of ordinary skill in the art would recognize can correspond to a number of layers of the secondary material, may be adjusted to vary the characteristics of the three-dimensional object ([0046]). Whether to apply one or multiple second layers of the second material can be seen as a matter of engineering or design choice depending on variables such as the desired height/thickness of the secondary material, the makeup of the secondary material (e.g., particle size, viscosity), and the purpose of the secondary material (e.g., to form connected conductive traces; to form embedded portions of secondary material which are not required to be connected, e.g., for strengthening the part or reducing the weight of the part, etc.). 
It would have been obvious to one of ordinary skill in the art to modify the instructions of the control portion to specifically cause forming multiple second layers of the second material at second selected locations on top of the selectable number of first layers as desired, in order to form the secondary material portions to a preferred height according to design objectives associated with the three-dimensional object, as described above. For example, if a particle size of the secondary material is small relative to the first build material, multiple layers of the secondary material may be necessary in order to reach a desired height ratio between first build material and secondary material and ensure a sufficient amount of secondary material is formed within each layer of first build material.
While Wright does not explicitly recite a fluid ejection device as claimed, the material ejection devices, including the coalescing agent ejection device 122, coalescence modifier agent ejection device 124 and secondary material ejection device 120, arranged together on carriage 112 and enabling selective control over placement of their respective fluid materials ([0024]) perform the same function in the same manner and with substantially identical structure as the claimed fluid ejection device. It would therefore have been obvious to one of ordinary skill in the art that the arrangement of material ejection devices is configured to function as the fluid ejection device to eject a first fluid agent onto first selected locations of the first layers of the first material and to eject a second fluid agent including a second material.

Regarding claim 2, Wright teaches the 3D printer of claim 1 as set forth above, wherein the instructions are to cause ejection of the second fluid agent to cause each respective second layer of the selectable number of multiple second layers to comprise: a second height less than a height of one first layer of the first material (Fig. 5D). 
Wright teaches in paragraph [0046], and shows in Fig. 5D, that the applied secondary material may have a relatively shorter height than the corresponding layer of build material 104. If the total amount of applied secondary material is shorter than a layer of the first material, then each respective layer of the multiple second layers necessarily has a height less than a height of one layer of the first material.

Regarding claim 4, Wright teaches the 3D printer of claim (1) as set forth above. Wright further teaches the instructions are to cause repeating cycles of: ejecting, via the fluid ejection device, the second fluid agent to form the selectable number of multiple second layers of the second material on top of the previously formed second material at the second selected locations (electrically conductive traces of the secondary material may be formed in multiple layers of the three-dimensional object and in electrical communication with each other, depending on the relative height of the applied materials [0041], [0046]); and forming, via the coater, one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 3, step 304, [0042]; method of Fig. 3 may be repeated any suitable number of times to build up layers of the secondary material and the build material [0066]).

Regarding claim 5, Wright teaches the 3D printer of claim 1 as set forth above, wherein the instructions are to cause ejecting, via the fluid ejection device, the second material as a second electrically active material to form a second electrically active structure at the second selected locations (secondary material is electrically conductive, forming an electrically conductive trace [0012], [0041]).
It is noted that, while the claimed limitation is addressed during examination, the limitation appears to be directed to material worked upon by the claimed apparatus and does not further limit the configuration of any structural component or introduce a functional limitation on the claimed apparatus. The claims already require the fluid ejection device is configured to eject the second fluid agent, and limiting the contents of the second fluid agent / second material as claimed does not effect any change on the structure.

Regarding claim 6, Wright teaches the 3D printer of claim 5 as set forth above, wherein the instructions are to cause:
Coating, via the coater, the first material (see claim 1); and ejecting, via the fluid ejection device, the first fluid agent, at a selectable number of the first selected locations within a selectable number of the first layers as a first electrically active material to form a first electrically active structure, which is electrically connected to the second electrically active structure (coalescence modifier agent ejection device may deposit coalescence modifier agent including metallic particles to improve electrical conductivity between particles of the secondary material [0076]). 
Wright teaches ejecting a coalescing agent and optionally a coalescence modifier agent (e.g., [0068]-[0069]). Wright does not explicitly state that the first fluid agent is the coalescence modifier agent, as it may be at least a coalescing agent or the coalescence modifier agent. It would have been obvious to one of ordinary skill in the art to modify the device to specifically eject the first fluid agent as a first electrically active material, for example, as the coalescence modifier agent including metallic particles, in order to selectively improve electrical conductivity of the built object, as taught by Wright.

Regarding claim 7, Wright teaches the 3D printer of claim 1 as set forth above. Wright teaches the instructions are to cause: ejecting, via the fluid ejection device, the second fluid agent with at least one material property of the second material being different from at least one material property of the first material, and wherein the at least one material property of either of the respective first and second materials comprises at least one of: an electrical property; a mechanical property; a magnetic property; a thermal property; and an optical property (secondary material is electrically conductive and build material is a non-electrically conductive thermoplastic material [0012]).
Please see the above note following the rejection of claim 5 regarding material worked upon by the claimed apparatus.

Regarding claim 8, Wright teaches the 3D printer of claim 1 as set forth above. Wright further discloses a second energy source (second energy source which can apply a higher level of energy to the secondary material to cause the secondary material to melt [0063]) wherein the instructions are to cause: applying, by the second energy source, energy to the second selected locations to expedite drying the second material without overheating the other first selected locations (controller may control the second energy source to apply energy onto the secondary material [0063]). 

Regarding claim 9, Wright teaches the 3D printer of claim 8 as set forth above. Wright further teaches wherein the instructions are to cause: ejecting, via the fluid ejection device, an agent including an optical absorption agent to facilitate absorption of energy, applied by the second energy source, at the second selected locations ([0055]-[0056]).
According to Wright, the fluid ejection device is caused to eject the second fluid agent containing the second material. Wright does not explicitly disclose that the secondary material includes an optical absorption agent. However, Wright teaches that the same fluid ejection device ejects a coalescing agent which includes an optical absorption agent – the coalescing agent deposited by coalescing agent ejection device 122 may include an infrared or visible light absorber and cause the secondary material to reach its melting point and fuse together when sufficient energy is applied ([0055]-[0056]). One of ordinary skill in the art would expect that the fluid ejection device is capable of ejecting the second fluid agent including an optical absorption agent.
It would have been obvious to one of ordinary skill in the art to specify ejecting the second fluid agent including an optical absorption agent, such as an infrared or visible light absorber, in order to improve fusing of the second material, as taught by Wright. In this case, the optical absorber can be tailored to the second material and a different coalescing agent could be used specific to the first material.
Similar to claim 5, it is noted that the claim limitation appears to be directed to material worked upon by the claimed apparatus and does not further limit the configuration of the structure because the claims already require the fluid ejection device is configured to eject the second fluid agent and the specific contents of the fluid agent are not limiting the apparatus.

Regarding claim 16, Wright teaches the 3D printer of claim 1 as set forth above. Wright further teaches wherein a cumulative height of the formed selectable number of multiple second layers of second material at the second selected locations is the same as a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 5C).

Regarding claim 17, Wright teaches the 3D printer of claim 1 as set forth above. Wright does not explicitly disclose a height of each second layer of the respective multiple second layers of the second material is substantially less than a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations.
However, in the examples of Fig. 5C and 5D of Wright, a cumulative height of the applied secondary material is equal to (5C) or less than (5D) the height of the build material corresponding to the formed one layer of the first material at the fused first selected locations which exclude the second selected locations. If the cumulative height is equal to or less than the height of the build material corresponding to the layer of the first material, then a height of each second layer making up the cumulative height is necessarily less than the height of the build material corresponding to the layer of the first material. In this case, and as the applied secondary material is made up of multiple layers according to modified Wright of claim 1, it would have been obvious to one of ordinary skill in the art that Wright teaches a height of each second layer of the respective multiple second layers of the second material is substantially less than the height of the formed one layer of the first material.

Regarding claim 18, Wright teaches the 3D printer of claim 17 as set forth above. Wright does not disclose the height of each respective second layer of the second material is at least one order of magnitude less than the height of the formed one layer of the first material.
However, as set forth above for claim 17, modified Wright teaches a height of each second layer of the respective multiple second layers of the second material is substantially less than the height of the formed one layer of the first material. Whether the respective height is “substantially less than” or “an order of magnitude less than” the height of the formed one layer of the first material, one of ordinary skill in the art would find that the apparatus of Wright is capable of performing the claimed function involving forming respective second layers of the second material with a height significantly less than a height of the layer of first material. The apparatus may be configured to form each respective second layer of the second material to a height at least one order of magnitude less than the height of the formed one layer of the first material depending on a particle size of the chosen second material, a viscosity of the second material, a viscosity of the carrier fluid containing the second material, or a number of other factors dependent on the given application.
It would have been obvious to one of ordinary skill in the art to specify the height of each second layer of the respective multiple second layers of the second material is at least one order of magnitude less than the height of the formed one layer of the first material because changing the dimensions of the respective layers would be a matter of engineering choice depending on the given printing application and secondary materials may have a significantly smaller particle size than the first material such that the height of the respective second layers is at least one order of magnitude less than the height of the formed one layer of the first material.

Regarding claim 19, Wright teaches the 3D printer of claim 4 as set forth above. Wright further teaches wherein a cumulative height of the formed selectable number of multiple second layers of second material at the second selected locations is the same as a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 5C).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claim 1 above, and further in view of Tom et al., WO 2015/167530 A2 (“Tom”), previously made of record.

Regarding claims 20-21, Wright teaches the 3D printer of claim 1 as set forth above. Wright further provides the fluid ejection device comprises a thermal inkjet printhead or a piezoelectric printhead ([0053], [0070]). Wright does not explicitly disclose the printhead includes a plurality of individually addressable nozzles. 
However, it is generally known in the art that such printheads typically include a plurality of individually addressable nozzles. In the same field of endeavor, Tom teaches using thermal or piezoelectric printheads ([0061]) which may include an array of nozzles through which the printhead can selectively eject drops of fluid ([0065]) or where different sets of nozzles may be configured to deliver different fluid agents ([0067]).
It would have been obvious to one of ordinary skill in the art to choose either the thermal inkjet printhead or a piezoelectric printhead taught by Wright for use in the fluid ejection device with a reasonable expectation of success, as both are described as suitable for dispensing liquid materials. It would have been obvious to one of ordinary skill in the art to ensure the printhead includes a plurality of individual addressable nozzles, in order to selectively eject drops of fluid and to provide the functionality of delivering different fluid agents, as taught by Tom.

Response to Arguments
Applicants’ arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 11-12) that amended independent claim 1 as a whole, and in particular the highlighted recitation below stands in sharp contrast to Wright as interpreted/applied in the Office Action:
ejecting, via the fluid ejection device, a second fluid agent including a second material to form a selectable number of multiple second layers of the second material at second selected locations on top of the selectable number of first layers, wherein each second selected location comprises at least some of the fused first selected locations;
after formation of the selectable number of multiple second layers of the second material at the second selected locations, forming via the coater one layer of the first material at the fused first selected locations which exclude the second selected locations. 
(emphasis added in original)
Applicant states that nothing in paragraph [0042] of Wright addresses the last recitation beginning “after formation…” with emphasis added to the multiple second layers of the second material and one layer of the first material. Applicant argues that paragraph [0066] of Wright also does not meet the above recitation regarding multiple second layers of the second material and one layer of the first material. Applicant states that in view of this strong contrast between at least these aspects of Wright and Applicants’ independent claim 1, Wright cannot be said to meet each and every recitation of Applicants’ independent claim 1 and therefore Wright does not anticipate Applicants’ independent claim 1.
The above arguments have been fully considered but are not persuasive. The arguments are directed to newly added language, specifically requiring formation of multiple second layers of the second material at the second selected locations, and the amended claim has been fully addressed in the new grounds of rejection. The amended claims now claim a control portion with instructions specifying the new requirement of multiple second layers. While Wright does not anticipate Applicants’ independent claim 1, the claims including the newly added limitations are obvious in view of Wright as set forth above.
Regarding the claim rejection under 35 U.S.C. 112(b) of claim 7 due to recitation of “a thermal property” and “an optical property,” Applicants’ arguments (pp. 10-11) are persuasive and the previous rejection is withdrawn.
Regarding the double patenting rejection of claims 1-9, in view of the amendments, the rejection over claim 10 of Nauka is withdrawn. Nonstatutory double patenting rejections over claims of Wright ‘496 are set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinar et al., US 20150197062 A1 teach a 3D printer for 3D printing a multi-material part with embedded electrical components or conductive traces within the layers. See Fig. 4.
Sheinman et al., US 20190134705 A1 teach additive manufacturing using a system configured to print a mask pattern from solidifiable material (e.g., thermal ink) where a height of the mask pattern per layer may be substantially the same height or shorter than the layer height.
Nielsen et al., US 20040159978 A1 teach varying a concentration of ejected material applied to a particular object layer and accordingly varying heights of solidified build material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754